ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_04_FR.txt. IIo

OPINION INDIVIDUELLE DE M. WELLINGTON KOO
[Traduction]

Je suis d’accord avec le dispositif de l’arrét de la Cour mais
j'estime que l’article 7 de la Convention de 1902 pour régler la
tutelle des mineurs lui fournit une base plus directe et je me propose
d’exposer mes raisons de penser ainsi.

I

La mesure suédoise d’éducation protectrice appliquée à Marie
Elisabeth Boll par l'office des mineurs de Norrküping est fondée
sur l’article 22 a) de la loi suédoise du 6 juin 1924 modifiée, relative à
la protection de l’enfance et de la jeunesse. Le paragraphe 4) dispose
que l'office des mineurs prendra les mesures concernant:

«un enfant en dessous de 16 ans qui, dans la maison familiale, est
maltraité ou exposé à une négligence sérieuse ou à un autre danger
concernant sa santé physique ou morale ».

Ce texte a été appliqué à Marie Elisabeth Boil pour protéger sa
santé mentale, ainsi qu’il ressort des décisions successives de
l'office des mineurs, du gouvernement de la province d’Ostergit-
land et de la Cour suprême administrative.

L'article 7 de la Convention de 1902 autorise l’application de ces
mesures protectrices par les autorités locales. Il est ainsi libellé:

«En attendant l’organisation de la tutelle, ainsi que dans tous
les cas d’urgence, les mesures nécessaires pour la protection de la
personne et des intérêts d’un mineur étranger pourront être prises
par les autorités locales. »

Quoique dans nombre de pays, y compris la Suède, les lois sur la
protection de l’enfance aient été édictées après la conclusion de la
Convention de 1902 sur la tutelle, le théme général de la protection
de Venfance a fait l'objet de débats de la part des législateurs
nationaux, comme dans le cas de la Suéde, avant la troisiéme
Conférence de droit international privé de La Haye de 1900. Il
semble donc que l’on puisse raisonnablement supposer que les
rédacteurs de l’article 7 de la Convention avaient conscience de
l'intérêt porté par le législateur au problème de la protection de
Venfance, en tant que fonction et responsabilité de l’État.

II

La question du bien-fondé de la mesure d’éducation protectrice
appliquée 4 Marie Elisabeth Boll est au centre du débat dans la

59
CONV. DE 1902 (OP. INDIV. M. WELLINGTON KOO) III

présente espéce et comporte deux aspects: son adoption et son
maintien. Ces deux aspects sont-ils compatibles avec les obligations
incombant à la Suède à l’égard des Pays-Bas en vertu de la Conven-
tion de 1902 pour régler la tutelle des mineurs?

Marie. Elisabeth Boll a été placée sous le régime de l'éducation
protectrice le 26 avril 1954 par décision du président de l'office des
mineurs de Norrkédping, décision qui a été confirmée par l’office
lors de sa réunion du 5 mai 1954. Il est dit, dans les «extraits du
procès-verbal d’une réunion » soumis à la Cour, que Marie Elisabeth
Boll a été placée le 26 avril 1954 chez son institutrice, Mme Birgitte
Berg, pour y demeurer en attendant qu’une clinique psychiatrique
pour enfants pit l’examiner. En ratifiant la mesure prise par son
président, l’office a aussi décidé que Marie Elisabeth Boll deviendrait
pupille de l'office, en application de l’article 22 a) de la loi suédoise
du 6 juin 1924 sur la protection de l'enfance et de la jeunesse. Il
n’est pas fait mention de la Convention de 1902, et c’est compré-
hensible, car, à l’époque ce cas n’était considéré que comme celui
d'une pupille suédoise, étant donné que, conformément à la loi
suédoise sur la tutelle, le père avait été enregistré en qualité de
tuteur le 18 mars 1954 par le tribunal de Norrképing, à la suite de
la demande qu'il en avait faite, sans mentionner sa nationalité
néerlandaise.

Il ne peut y avoir aucun doute que la mesure protectrice a été
adoptée et confirmée comme une mesure d’urgence, car le président
de l'office a pris la mesure initiale en application de l’article 31 de
ladite loi suédoise, dont le texte est le suivant:

«Si, dans des cas prévus par l’article 22 ou 20, la nécessité de
l'éducation protectrice ou de la prise en charge pour soins publics
est estimée être si urgente qu’elle ne peut être ajournée jusqu'à ce
que l'office des mineurs ait pris une décision, le président aura le
droit, en attendant la décision de l'office des mineurs, de prendre en
charge la personne en cause. »

De même, lorsque l'office des mineurs a confirmé la décision de
son président tendant à placer la mineure sous le régime de l’édu-
cation protectrice, il a agi également, pour des raisons d'urgence,
en vertu de l’article 25, paragraphe 3, de ladite loi, modifié par la
loi du 31 mai 1934, selon lequel:

«Si l'office des mineurs estime que l'exécution de la décision
concernant l'éducation protectrice ne peut être ajournée sans risque,
il a le droit de décréter que la décision sera exécutée sans délai. »
(Annexe E au contre-mémoire.)

L'État demandeur lui-même, dans sa réplique au contre-mémoire,
semble avoir reconnu l'existence de l'urgence en ce qui concerne
l’adoption initiale de la mesure d'éducation protectrice, car il le
précise à la page 16:

60
CONV. DE 1902 (OP. INDIV. M. WELLINGTON KOO) II2

« Peu après le décès de sa femme, M. Boll a été accusé, en Suède,
d’avoir commis un crime infame sur la personne de sa petite fille,
alors âgée de huit ans.

Tant que cette accusation est restée pendante, il est facile de
comprendre et d'admettre que les autorités suédoises aient été fort
peu disposées à abandonner l'enfant entre les mains d’un père-
tuteur dont l’éventuelle dépravation serait susceptible de mettre
en danger, de façon sérieuse et permanente, sa santé physique et
morale. »

Il apparaît donc clairement que l’application à Marie Elisabeth
Boll du régime de l’éducation protectrice se fondait sur une néces-
sité urgente. Le fait qu'aucune allusion n’ait été faite à l’article 7
de la Convention de 1902 est sans importance. Le point important
est que l’on ait en fait invoqué l’urgence pour ordonner et appliquer
la mesure en cause; de ce fait, il est clair qu’elle rentre dans les
termes et dans le domaine des « mesures nécessaires pour la protec-
tion de la personne d’un mineur étranger » prévues par ledit
article 7. L'application initiale de la mesure d'éducation protec-
trice à la mineure était donc nettement compatible avec la Conven-
tion.

III

Le maintien de cette mesure protectrice se justifie-t-il au regard
de la Convention de 1902 et en particulier de ses articles 1 et 6?

L'État demandeur a fait valoir que cette mesure aurait dû
prendre fin après l’abandon de l'accusation formulée contre le
père, à la fin de 1954 ou au commencement de 1955 et en tout
cas après sa décharge de la tutelle et son remplacement par
Mme Postema, parce que la Suède était tenue d’y mettre fin en
vertu de la Convention de 1902.

Or, on a montré que l'application initiale de la mesure protec-
trice était compatible avec la Convention. Le point de savoir si
son maintien se justifie au regard de la Convention dépend évidem-
ment de savoir si la nécessité urgente qui l’avait motivée continue
à exister. Si elle existe encore, il est clair que la mesure ne peut pas
prendre fin sans porter préjudice à la santé de la mineure.

On peut dire que l’article 7 de la Convention est accessoire à
l’article premier et à l’article 6 qui sont les dispositions essentielles
du texte. Mais il convient aussi de noter que les termes de l’article 7
précisent clairement que la mise en œuvre effective de ces deux
articles peut être retardée pendant un certain temps dans un cas
exceptionnel, lorsque la nécessité urgente de protection de la
personne ou des intérêts d’un mineur étranger exige que les autorités
locales prennent des mesures à cette fin. Le droit du tuteur national
à la garde n’est pas contesté dans le cas actuel, mais l’exercice de
cette garde est momentanément empêché. Il appartient au tuteur

67
CONV. DE 1902 (OP. INDIV. M. WELLINGTON KOO) 113

de présenter aux autorités suédoises locales une nouvelle demande
pour mettre fin à l'éducation protectrice, et la nécessité du maintien
de cette éducation sera alors probablement examinée à nouveau,
à la lumière des faits et des circonstances du moment.

Il apparaît à l'examen que l’article 7 autorise les autorités locales
à prendre les mesures nécessaires pour la protection du mineur
étranger dans deux sortes de cas: a) en attendant l’organisation de
la tutelle; et 6) «dans tous les cas d’urgence ». Toute mesure prise
en application de a) doit évidemment prendre fin dès que la tutelle
est organisée et que cette organisation est connue, ce qui revient à
fixer un délai, tandis que, dans le cas d’une mesure prise en appli-
cation de b), aucune indication n’est donnée quant au moment où
elle devra prendre fin, si ce n’est qu’il est sous-entendu que cela
devra se produire lorsque disparaîtra l'urgence qui lui a donné
naissance. Si cette interprétation est la bonne — et il n’y aucune
raison valable d’en douter —, le maintien de la mesure pourra être
justifié, alors même qu’une tutelle fondée sur la loi nationale de
Venfant aurait déjà été instituée. Car, à la différence de la condition
prévue sous 4), le critère est ici l'existence continue d’une nécessité
urgente. .

A cet égard, l'État demandeur a soutenu (mémoire, pp. 4-8) que
l’article 7 n'autorise que des mesures spéciales relatives à la protec-
tion du mineur et « ne permet pas et ne saurait permettre de prendre
des mesures générales constituant virtuellement une tutelle ». Cette
affirmation est exacte en général. Mais il y a lieu de remarquer que
la mesure suédoise d'éducation protectrice n’a pas trait a la tutelle
et qu'elle ne constitue pas, virtuellement, une tutelle. La tutelle
néerlandaise du père, Johannes Boll, et son remplacement ultérieur
par Mme Postema en application de la décision du tribunal de
Dordrecht ont été reconnus clairement par les décisions du tribunal
de première instance de Norrkôping, de la Cour d'appel de Gôta, et
enfin de la Cour suprême du Suède. Le problème juridique n'est
pas plus clair lorsque l’on essaie de distinguer les mesures spéciales
et les mesures générales de protection et de déclarer que les premières
et non les secondes sont autorisées par l’article 7. La raison en est
simple: quoique la mesure d’éducation protectrice appliquée à
Marie Elisabeth Boll rentre dans le cadre d’une loi de caractère
général relative à la protection de l'enfance et de la jeunesse, ce
n’est néanmoins que l’une des différentes mesures prescrites par la
loi et, à ce titre, on peut la considérer comme une mesure de carac-
tère spécial, destinée à répondre aux exigences du cas d’espèce.

Au surplus, la mesure suédoise en question a pour but d'assurer
la protection de la personne de l’enfant. À cet effet, la nature et la
portée de la protection doivent nécessairement correspondre aux
exigences de chaque cas. S'il s’agit de protéger la santé du mineur,
comme c’est le cas ici, il convient de prendre des mesures appro-
priées, que leur caractère soit tenu pour général ou spécial.

62
CONV. DE 1902 (OP. INDIV. M. WELLINGTON KOO) II4

Enfin, il reste la thèse avancée par l’État demandeur selon laquelle
il ne faut pas confondre la notion d’urgence et la notion d’oppor-
tunité, car une mesure n’est urgente qu’autant qu’elle est oppor-
tune et qu’elle ne peut souffrir aucun retard. Ceci est incontesta-
blement exact. Néanmoins, la question qu’il faut considérer a la
lumiére de cette définition est celle de savoir si les circonstances
qui ont entraîné l’application de la mesure d’éducation protectrice
continuent à exister et si, dans ces conditions, un facteur d’urgence
subsiste pour justifier le maintien de la mesure.

A première vue, la mesure protectrice appliquée à Marie Elisabeth
Boll parait avoir été maintenue pendant une période d’une longueur
exceptionnelle. Il y a quatre ans et demi qu’elle a été ordonnée
pour la première fois par l’office des mineurs le 4 mai 1954, et il y
a plus de deux ans et demi qu’elle a de nouveau été confirmée par
un arrêt de la Cour suprême administrative daté du 21 février 1956.
Le point important qu’il convient de préciser est néanmoins celui
de savoir si la nécessité de la protection de la mineure subsiste et
si l’urgence demeure. Ce sont là des questions de fait, et les renseigne-
ments restreints dont dispose la Cour ne fournissent aucune indica-
tion sur l’état de santé actuel de la mineure, ni sur le point de savoir
comment et pourquoi un changement dans le régime actuel serait
susceptible d’affecter son bien-être mental. Ce qui est connu, c’est
le fait incontesté que toutes les décisions de l'office des mineurs,
celles du gouvernement de la province et les arrêts de la Cour
suprême administrative rendus sur requête ou sur appel du père-
tuteur, du tuteur désigné par la loi et du subrogé-tuteur en vue de
la levée de la mesure d'éducation protectrice, ont fait allusion à des
considérations relatives à la santé de la mineure et souligné la
nécessité de la protéger contre tout danger affectant sa santé
mentale, à une exception près, c’est-à-dire la décision du gouver-
nement de la province en date du 28 octobre 1955, qui a cependant
été rescindée par la Cour suprême administrative dans son arrêt
du 21 février 1956. Ainsi, le procès-verbal de la réunion tenue par
l'office des mineurs le 5 mai 1954 fait état de l'examen par une
clinique psychiatrique pour enfants; la décision du gouvernement
de la province en date du 22 juin 1954 mentionne un rapport sur
Marie Elisabeth Boll émanant du Dt Eberhard Nyman, médecin
de la clinique psychiatrique de ’hépital de Lund, division de psycho-
pédiatrie; l'arrêt de la Cour suprême administrative daté du 5 oc-
tobre 1954 précise « qu’actuellement un transfert de l'enfant dans
un milieu entièrement nouveau pour elle mettrait gravement sa
Tu morale en danger »; le procès-verbal de la réunion tenue le

3 juin 1955 par l'office des mineurs indique que Voffice «a décidé
d'obtenir un nouveau rapport d'expert médical avant de décider
si la mineure serait retirée à ses parents nourriciers actuels ». Et
enfin, l’arrét de la Cour suprême administrative du 21 février 1956,
ayant passé en revue les preuves produites devant le gouvernement

63
CONV. DE 1902 (OP. INDIV. M. WELLINGTON KOO) 115

de la province et l'office des mineurs, a rescindé la résolution du
premier et confirmé la décision du second tendant à maintenir
l'application de la mesure protectrice, attendu que, «en raison
des preuves produites en l'espèce, la mineure a toujours besoin
d’être en tutelle ».

En ce qui concerne la situation actuelle relative à la santé de
la mineure, la question n’est pas éclaircie par les Parties. Mais la
Cour n’a pas à apprécier cette situation. Aucun grief fondé sur
l’abus de pouvoir n'ayant été élevé contre les autorités suédoises en
ce qui concerne l'application et le maintien de la mesure d'éducation
protectrice et leur bonne foi en agissant ainsi n'ayant pas non plus
été mise en doute, on peut donc raisonnablement supposer, en se
fondant sur les décisions ci-dessus mentionnées des autorités sué-
doises, que la mesure protectrice relative à Marie Elisabeth Boll a
été maintenue parce que la nécessité de protéger sa santé mentale
subsistait et que, après un nouvel examen ou à la suite d’une demande
de sa tutrice, il sera mis fin à cette mesure dès que la nécessité
aura disparu.

IV

Pour les raisons indiquées, je suis d’avis que l’application de la
mesure suédoise d'éducation protectrice tombe dans le domaine
d'application de l’article 7 de la Convention de 1902 comme étant
l'exercice d’un droit d’exception permise, quand bien même l’exer-
cice de cette protection modifie momentanément celui des droits
de la tutelle régie par les articles premier et 6 de la Convention et
qu’à l'heure actuelle le maintien de cette mesure ne peut être
qualifié de contravention à la Convention.

(Signé) WELLINGTON Koo.

64
